Citation Nr: 1429683	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits (for the surviving spouse's burial) in excess of $1,733.00.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from April 20, 1945, to October 8, 1945.  He died in November 1950, and his spouse died in November 2007.  Their daughter is the appellant in this matter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted accrued burial benefits in the amount of $1,733.00 to the appellant as the child of the deceased beneficiary.  The appellant disagrees with the amount of payment.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran's spouse died in November 2007.  

2.  Prior to the spouse's death, she was awarded aid and attendance benefits in an October 2007 decision, effective in May 2007.  Her previous monthly benefit award (based on receipt of dependency and indemnity compensation (DIC) as the surviving spouse of a veteran was $533.50 and when her aid and attendance benefit amount of $132.50 was added, her monthly benefit was in the amount of $666.00.  

3.  The surviving spouse was owed aid and attendance benefits in the year 2007 for the months of June, July, August, September, and October, but not for May as these benefits began the first day of the month following the effective date in May 2007 and not for November as that was the month in which the surviving spouse died.  

4.  Based upon payment owed to the surviving spouse prior to her death, the appellant was awarded $1,733.00 which represented expenses due and unpaid at the time of death.  This amount was computed using amounts owed to her to include $533.50 for the months of August and September 2007 and her benefit for the month of October 2007 in the amount of $666.00.  There is also evidence in the claims file that the checks issued to the surviving spouse in June and July 2007 were for $533.50.  

5.  As the surviving spouse's aid and attendance benefits began June 1, 2007, she was also owed retroactive aid and attendance benefits in the amount of $132.50 for the months of June, July, August, and September 2007, for which she was not paid.  Thus, when the surviving spouse died in November 2007, there were aid and attendance retroactive payments that she was owed, but had not been paid, in the amount of $530.00.  


CONCLUSION OF LAW

Benefits in the amount of $ 530.00 were due and owed to the surviving spouse at her death, derived from due but unpaid aid and attendance retroactive payments, which are payable to the appellant as an accrued benefit.  38 U.S.C.A. §§ 5121(a), 5122 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.1000, 3.1003 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d) (2013).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, this decision results in a grant of additional accrued benefits to the appellant as the person who paid the expenses covering the last sickness/burial , which benefits were due the Veteran's spouse and unpaid at the time of her death.  Any failure to provide notice as to the effective date and rating is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously stated, in this case, the law is dispositive.  Entitlement to additional accrued benefits is granted as set forth herein.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Law and Regulations

The appellant seeks accrued benefits due to the deceased beneficiary in excess of the $1,733.00 that she has received.  

The commencement of a period of payment is generally the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2013).  

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).  Upon the death of an individual, any accrued benefits are payable to his or her spouse, or to others if the spouse is not alive.  
38 U.S.C.A. § 5121(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a)(1) (2013).  Only evidence contained in the claims file at the time of the individual's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4) (2013); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

Under 38 U.S.C.A. § 5121(c) (West 2002 & Supp. 2013), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c) (2013).  

Upon the death of a Veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased veteran.  38 U.S.C.A. § 5121(a)(2), (3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a)(1), (2) (2013).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a)(4) (2013).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).  

Accrued benefits are also discussed within 38 U.S.C.A. § 5122 (West 2002 & Supp. 2013).  This section provides that a check received by a payee in payment of accrued benefits shall, if the payee died on or after the last day of the period covered by the check, be returned to the issuing office and canceled, unless negotiated by the payee or the duly appointed representative of the payee's estate.  The amount represented by such check, or any amount recovered by reason of improper negotiation of any such check, shall be payable in the manner provided in section 5121 of this title, without regard to section 5121(c) of this title.  Any amount not paid in the manner provided in section 5121 of this title shall be paid to the estate of the deceased payee unless the estate will escheat.  38 U.S.C.A. § 5122 (West 2002 & Supp. 2013).  

The accompanying regulation pertaining to section 5122 clarifies that where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  38 C.F.R. § 3.1003 (2013).  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  38 C.F.R. § 3.1003(a) (2013).  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id.  There is no limit on the retroactive period for which payment of the amount represented by the check may be made, and no time limit for filing a claim to obtain the proceeds of the check or for furnishing evidence to perfect a claim.  
38 C.F.R. § 3.1003(a)(1) (2013).  Any amount not paid in this manner shall be paid to the estate of the deceased payee, provided that the estate will not revert to the state because there is no one eligible to inherit it.  38 C.F.R. § 3.1003(b) (2013).  

The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C.A. § 5122 (West 2002 & Supp. 2013), as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122 ).  In essence, if the payment at issue was made to the payee after his or her death, the provisions of 
38 U.S.C.A. § 5122 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.1003 (2013) are inapplicable; rather, the provisions of section 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013) govern as to an accrued benefits claim.  Id.  

The threshold question in any claim for VA benefits is whether status as an eligible claimant has been established.  See Hayes v. Brown, 7 Vet. App. 420 (1995).  

Background

As previously noted, the Veteran died in November 1950; and the Veteran's surviving spouse began receiving death pension benefits.  Many years later, the appellant, on behalf of the surviving spouse, filed a claim for entitlement to aid and attendance or housebound benefits.  She was awarded aid and attendance, effective from May 23, 2007, in an October 2007 rating decision.  In the October 2007 letter to the surviving spouse notifying her of the rating decision, it was noted that the surviving spouse's payment for aid and attendance began the first day of the month following her effective date, June 1, 2007.

Records in the file reflect that the surviving spouse's monthly DIC check of $533.50 was to be increased in the amount of $133.50 for aid and attendance benefits to a monthly benefit of $666.00.  As indicated above, entitlement to payment of this amount began June 1, 2007.  

In November 2007, the spouse died, and the appellant filed a VA FORM 21-601, Application for Accrued Amounts Due a Deceased Beneficiary in January 2008.  The appellant reported 60,320.59 Philippine pesos as the total amount of medical expenses and 50,000 Philippine pesos as the total amount of funeral costs.  She also returned to VA the surviving spouse's death pension checks for the months of August and September 2007.

In a September 2009 decision, the RO authorized payment of accrued benefits in the amount of $1,733.00 to the claimant as the person who paid the expenses covering the last sickness/burial of the surviving spouse.  As noted in an April 2009 abstract of payment and in the March 2011 statement of the case (SOC), this represented the beneficiary's benefits for the months of August 2007 ($533.50), September 2007 ($533.50), and October 2007 ($666.00).  It was also pointed out in the SOC that the appellant was not entitled to receive payment for November 2007 in that that was the surviving spouse's month of death.  The appellant appealed therefrom, claiming that she should have received benefits from May 2007.  The appellant also claimed that she was owed benefits for the month of November 2007 - the month that her mother died.  See, e.g., VA FORM 9 dated May 2011.  

Also of record is a payment history inquiry screen which notes that the surviving spouse was paid benefits for the months of June and July 2007 in the amount of $533.50 for each month.  

Analysis

The law and regulations provide that reimbursement of expenses for the last sickness and burial of a beneficiary is possible if the payee has an accrued amount due her from the date of her last payment to the end of the month prior to the month of death.  

In this case, where the facts or actual dollar amounts configured are not in dispute, the law is dispositive of the appeal.  As noted above, the surviving spouse was entitled to aid and attendance benefits that were due her and unpaid for the months preceding her death; that is for the months of June 2007, July 2007, August 2007, September 2007, and October 2007.  (The correct amount of death pension with aid and attendance was paid to the claimant as part of the $1,733. Previously awarded her.)  The surviving spouse was not entitled to an aid and attendance benefit for May 2007 in that payment of her aid and attendance benefits began the first day of the month following the effective date of the grant of such benefits.  As her aid and attendance award was established effective May 23, 2007, that date is June 1, 2007.  38 C.F.R. § 3.31 (2013).  She was not entitled to receive payment for November 2007 in that that was the surviving spouse's month of death.  Payments are not made during the month of death.  38 C.F.R. § 3.1003(a) (2013).  

However, the surviving spouse did not receive the full amount owed in 2007 for the months of June, July, August, and September.  This is because in addition to her DIC benefits of $535.50, the surviving spouse was entitled to monthly aid and attendance benefits of $132.50.  The checks issued to the spouse for those months did not include the aid and attendance increase.  Thus, the appellant is owed accrued benefits in the amount of $530.00.  

In summary, the Board finds that the appellant is entitled to accrued benefits in the amount of $ 530.00 in retroactive aid and attendance benefits which were due and owed but unpaid to the surviving spouse at her death.  


ORDER

Entitlement to accrued benefits in the amount of $530.00 owed to the surviving spouse at her death and payable to the appellant is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


